Exhibit ANNUAL INFORMATION FORM (Except as otherwise noted the information herein is given as at December 31, 2008) Dated:April 29, 2009 TABLE OF CONTENTS ABBREVIATIONS 1 CONVERSIONS 1 CERTAIN DEFINITIONS 2 GLOSSARY OF TECHNICAL TERMS 3 CURRENCY OF INFORMATION 6 FORWARD LOOKING STATEMENTS 6 THE CORPORATION 7 GENERAL DEVELOPMENT OF THE BUSINESS 8 SIGNIFICANT ACQUISITIONS 12 DESCRIPTION OF THE BUSINESS AND PRINCIPAL PROPERTIES 13 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 18 INDUSTRY CONDITIONS 28 RISK FACTORS 36 DIVIDENDS 42 DESCRIPTION OF CAPITAL STRUCTURE 43 MARKET FOR SECURITIES 44 DIRECTORS AND OFFICERS 45 LEGAL PROCEEDINGS 47 INTERESTS OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 47 TRANSFER AGENT AND REGISTRAR 48 MATERIAL CONTRACTS 48 INTERESTS OF EXPERTS 48 AUDIT COMMITTEE 49 ADDITIONAL INFORMATION 50 1 ABBREVIATIONS Oil and Natural Gas Liquids Natural Gas Bbl Barrel Mcf thousand cubic feet Bbls Barrels MMcf million cubic feet Mbbls thousand barrels Mcf/d thousand cubic feet per day MMbbls million barrels MMcf/d million cubic feet per day Mstb 1,000 stock tank barrels MMbtu million British Thermal Units bbls/d barrels per day Bcf billion cubic feet bopd barrels of oil per day Tcf trillion cubic feet NGLs natural gas liquids GJ gigajoule STB standard tank barrels Other AECO EnCana Corp.'s natural gas storage facility located at Suffield, Alberta. API American Petroleum Institute °API an indication of the specific gravity of crude oil measured on the API gravity scale. Liquid petroleum with a specified gravity of 28° API or higher is generally referred to as light crude oil. ARTC Alberta royalty tax credit BOE or boe barrel of oil equivalent of natural gas and crude oil on the basis of 1 BOE for 6 Mcf of natural gas (this conversion factor is an industry accepted norm and is not based on either energy content or current prices) m3 cubic meters MBOE 1,000 barrels of oil equivalent Mstboe 1,000 stock tank barrels of oil equivalent $M thousands of dollars $MM millions of dollars WTI West Texas Intermediate, the reference price paid in U.S. dollars at Cushing, Oklahoma for crude oil of standard grade psi pounds per square inch The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). CONVERSIONS To Convert From To Multiply By Mcf cubic meters 0.28174 cubic meters cubic feet 35.494 bbls cubic meters 0.159 cubic meters bbls oil 6.293 feet Meters 0.305 meters Feet 3.281 miles kilometres 1.609 kilometres Miles 0.621 acres Hectares 0.405 hectares Acres 2.471 gigajoules Mmbtu 0.950 In this document, a boe conversion ratio of 6 Mcf 1 bbl has been used. Boe's may be misleading, particularly if used in isolation. A boe conversion ratio of 6 Mcf to 1 bbl is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 2 CERTAIN DEFINITIONS In this Annual Information Form, the following words and phrases have the following meanings, unless the context otherwise requires: "ASC" means the Alberta Securities Commission. "Canada Southern" means Canada Southern Petroleum Ltd. "Canadian Superior" or the "Corporation" means Canadian Superior Energy Inc. "CBM" means coal bed methane. "CNSOPB" means the Canada-Nova Scotia Offshore Petroleum Board. "Common Shares" means the common shares in the capital of the Corporation. "EPSA" means the Exploration and Production Sharing Agreement entered into between the Corporation and Joint Oil. "GLJ" means GLJ Petroleum Consultants Ltd. "GLJ Report" means the report dated March 27, 2009 prepared by GLJ evaluating the Corporation's proved and proved plus probable reserves effective December 31, 2008. "Joint Oil" means the Tunisian/Libyan company'Joint Exploration, Production, and
